      Case 8:03-cv-01742-CJC-DFM Document 598 Filed 01/16/19 Page 1 of 1 Page ID #:27060

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.        SACV 03-01742-CJC (DFMx)                                                                     Date      January 16, 2019
 Title:          Orange County Water District v. Unocal Corporation et al

 Present: The Honorable           CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                        Gabriela Garcia                                                 Debbie Hino-Spaan (a.m.)/Laura Elias (p.m.)
                            Deputy Clerk                                                                 Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                                Attorneys Present for Defendants:
Duane Miller                                                                    Peter Condron; Whitney Jones Roy; Jeffrey Parker

                              Day Court Trial                      2nd                      Day Jury Trial
                                                st
            One day trial:          Begun (1 day);         X      Held & Continued;                 Completed by jury verdict/submitted to court.
       The Jury is impaneled and sworn.
 ✔     Opening statements made by                    Defendants
 ✔     Witnesses called, sworn and testified.         ✔   Exhibits Identified         ✔     Exhibits admitted.

       Plaintiff(s) rest.                                 Defendant(s) rest.
       Closing arguments made by                          plaintiff(s)                    defendant(s).                Court instructs jury.
       Bailiff(s) sworn.                                  Jury retires to deliberate.                                  Jury resumes deliberations.
       Jury Verdict in favor of                           plaintiff(s)                    defendant(s) is read and filed.
       Jury polled.                                       Polling waived.
       Filed Witness & Exhibit Lists                      Filed jury notes.               Filed jury instructions.
       Judgment by Court for                                                              plaintiff(s)                 defendant(s).
       Findings, Conclusions of Law & Judgment to be prepared by                          plaintiff(s)                 defendant(s).
       Case submitted.               Briefs to be filed by
       Motion to dismiss by                                                      is             granted.             denied.           submitted.
       Motion for mistrial by                                                    is             granted.             denied.           submitted.
       Motion for Judgment/Directed Verdict by                                   is             granted.             denied.           submitted.
       Settlement reached and placed on the record.
 ✔     Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
       Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
       Trial subpoenaed documents returned to subpoenaing party.
       Case continued to                January 17, 2019 @ 8:00 a.m.                          for further trial/further jury deliberation.
       Other:


                                                                                                                         4        :          50
                                                                                Initials of Deputy Clerk                       gga
cc:


CV-96 (10/08)                                                  CIVIL MINUTES - TRIAL                                                              Page 1 of 1
